Broyles, O. J.
1. “Extraordinary motions for new trials, based solely upon the ground of newly discovered evidence, are viewed by the courts with even less favor than original motions based on such a ground, a stricter rule being applied to the former (Norman v. Goode, 121 Ga. 449, 455, 49 S. E. 268), and such a motion is without merit when the alleged newly discovered evidence, although disclosing some facts not in evidence upon the original trial, is in its general character and bearing merely cumulative .to that previously presented, and would scarcely have produced a different result on the ordinary motion for a new trial. ‘Much less can it give to this proceeding the peculiar characteristic of being “an extraordinary motion.”’ Cox v. Hillyer, 65 Ga. 57; Griffin v. Brand, 18 Ga. App. 641 (90 S. E. 90).” Boatright v. Speer, 31 Ga. App. 194 (1).
2. Under the foregoing ruling and the facts of the instant case, the trial judge did not abuse his discretion in overruling the extraordinary motion for a new trial.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.

L. G. Harrell, E. J. Ennis, W. B. Kent, for plaintiff in error.
M. H. Boyer, solicitor-general, contra.